The certificates of the assistant judges having been recorded in the clerk’s office of the general court, was not a compliance with the requisition of the circuit court law, because they are not such kind of writings which the law authorizes the clerk to record in his office.
From the transcript of the record exhibited, which is certified by G-rayson as clerk of the Nelson circuit' court, it appears that the certificates had been produced in court when this contest arose and were delivered to Speed. But it does not appear that the certificates were then recorded by him or at any time during that term, which is necessary to show that the assistant judges were authorized to appoint orto join in the appointment of a clerk, or to exercise any judicial function.
Wherefore, the motion is overruled with costs.
Whereupon came the plaintiff aforesaid, by his attorney, and filed a .copy of the record and proceedings of the circuit court of Nelson county, made out by him as clerk thereof, and moved the court for a rehearing of the motion aforesaid, which was granted him on the second day of the next term on his paying the costs of this order.